Citation Nr: 1615378	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension. 
 
2. Entitlement to service connection for hypothyroidism, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He is the recipient of the Purple Heart and the Combat Infantryman Badge.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These issues were previously remanded by the Board in September 2013 for further evidentiary development.

The Veteran submitted a January 2014 waiver of AOJ consideration of additional evidence.

The Veteran submitted a March 2010 statement in response to the February 2010 Statement of the Case which was accepted in lieu of a Form 9 Substantive Appeal.  A March 2010 letter was sent to the Veteran notifying him that the statement had been accepted as a Form 9 and requested that he respond as to whether he wanted a hearing.  In March 2010 the Veteran indicated that he did not want a Board hearing.  The Board does note a June 2011 statement from the Veteran's representative indicating that the Veteran had requested a hearing and requesting the scheduling of a hearing as soon as possible.  However, given the Veteran's March 2010 denial of a hearing and no additional correspondence of record requesting a hearing, the Board concludes that the June 2011 statement by the Veteran's representative was  in error.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Hypertension was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

2.  A thyroid disability, diagnosed as hypothyroidism, did not manifest in service or within one year of service and is not otherwise related to service.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor can hypertension be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A thyroid disability, diagnosed as hypothyroidism, was not incurred in or aggravated by service and an endocrinopathy may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in September 2013.  The Board instructed the RO to: (1) contact the Veteran requesting any additional treatment records or authorization to obtain such records; (2) forward the claims file to an appropriate examiner to issue an opinion as to the etiology of the Veteran's hypertension and hypothyroidism; and (3) readjudicate the issues.

VA sent the Veteran an October 2013 letter requesting additional treatment records or appropriate authorization, which resulted in the submission of additional treatment records.  The claims file was forwarded to a VA examiner who provided December 2013 opinions regarding the etiology of the Veteran's hypertension and hypothyroidism.  The issues were readjudicated in January 2014 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised by a January 2009 letter of the evidence and information necessary to substantiate his service connection claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the April 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records. VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA hypertension examination in February 2009 and a December 2013 medical opinion was issued pursuant to a file review regarding the etiology of the Veteran's hypertension and hypothyroidism.  The Veteran has not argued, and the record does not reflect, that the December 2013 medical opinions are inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Service Connection for Hypertension

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as hypertension, is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities such as hypertension are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  However, the combat presumption cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b)  relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required." Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  As the Veteran has verified combat experience, the Board has considered the provisions of 38 U.S.C.A. § 1154(b) in reaching its decision.

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

The Veteran claims that he has hypertension that due to his active service.  In his May 2009 Notice of Disagreement the Veteran explained that the experience of combat led to elevated blood pressure while in service.  The Veteran further explained that he has been on hypertension medication since his separation from service, thus normalizing the blood pressure readings of record.

The Veteran is competent to report that he has hypertension.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The record reflects that the Veteran served on active duty from July 1965 to July 1967.   Entrance examination indicated that the Veteran had a history of elevated blood pressure in the remote past which required no treatment.  There was no actual treatment for or complaints of hypertension while in service.  

At a December 1964 Pre-Induction examination, the Veteran's blood pressured was recorded as 130/78.  At his July 1965 Enlistment examination, his blood pressure was 138/82.  The Veteran indicated that he had a history of high/low blood pressure and the examining physician reported that the Veteran had a history of elevated blood pressure in the remote past which did not require treatment.  A February 1966 treatment note documents blood pressure of 130/70.  At the Veteran's April 1967 separation examination, blood pressure was documented as 132/82.  The Veteran again checked "yes" to a history of high/low blood pressure.  The examining physician noted increased blood pressure since 1959. 

A post-service February 1969 VA medical examination documented multiple blood pressure readings: 120/70, 134/70, 132/80, 132/76, and 124/70.  A July 1984 post-service VA medical record documents blood pressure of 130/84.

The Veteran submitted a January 2009 note from his private physician indicating that the Veteran had been receiving treatment for hypertension for more than 30 years.  However, the examiner did not provide a specific date of diagnosis of hypertension.

At the Veteran's February 2009 VA examination, the Veteran reported that he had been taking blood pressure medication for 25 years, since approximately 1984.   Blood pressure readings were 151/63, 160/63, and 165/79.  The examiner did not provide an opinion as to the etiology of the Veteran's hypertension.  

In a December 2013 medical opinion pursuant to a records review, a VA examiner concluded that the Veteran's hypertension was less likely than not related to his military service and did not occur within a year of discharge.  The examiner cited the Veteran's service treatment records, 1984 VA medical records documenting no history of hypertension, and the February 2009 VA examination report of hypertension for 25 years.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the December 2013 VA examiner's opinion that the Veteran's hypertension is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has been on blood pressure medication since discharge and that his combat experience led to elevated blood pressure.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In view of the provisions of 38 U.S.C.A. § 1154(b), the Board accepts that he was told that he had elevated blood pressure or hypertension around the time of combat.  However, section 1154 addresses what happened then, not whether the disorder was chronic or whether there is a nexus between a remote diagnosis and in-service events.  Even when accepting his report of combat experiences as correct, the subsequent normal blood pressure readings allow VA to legitimately question whether he really had a chronic disease.  38 C.F.R. § 3.303(b).  Stated differently, a chronic process was not noted within the meaning of section 3.303.

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, the post-service medical records documenting normal blood pressure readings up until at least 1984 undermine the assertion that he has been experiencing hypertension since discharge.  The Board recognizes the January 2009 statement from the Veteran's private physician that the Veteran has been treated for hypertension for over 30 years.  However, without a specific date of manifestation of hypertension, the Board is left to the other evidence of record to determine the onset of the Veteran's hypertension.  Furthermore, 30 years from January 2009 would be approximately 1979, over a decade after the Veteran's discharge.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's hypertension to service.  The contemporaneous records establish that the vascular system and blood pressure were normal at separation, there were no manifestations of hypertension within one year of separation, blood pressure readings were normal in the immediate years following service and hypertension was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, hypertension was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of high/low blood pressure at both enlistment and separation, the Board finds that the service treatment records do not show a combination of hypertension manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that hypertension was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record does not show that hypertension was manifest until at the earliest 1979, if the statement of the Veteran's private physician is accepted.  However, the Board does note that a subsequent July 1984 treatment record documents normal blood pressure readings.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have hypertension in service and did not have characteristic manifestations of hypertension until many years after discharge.  

In essence, the evidence establishes that the Veteran had normal blood pressure readings in service and experienced the onset of hypertension many years after service.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history of high/low blood pressure upon separation. 

The more probative evidence establishes that he did not have hypertension during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of hypertension is unrelated to service. 

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

IV.  Hypothyroidism

The Veteran is currently diagnosed with hypothyroidism.  He contends that the condition is directly related to his military service, to include exposure to herbicides while serving in Vietnam.  The service connection provisions as listed above apply.  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202  -53,216, 53,205 (Aug. 31, 2010).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, hypothyroidism is not a condition listed under 38 C.F.R. § 3.309(e).  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, service connection for this disability as due to exposure to herbicides has been considered on a direct service connection basis.  See Stefl, supra; see also Combee, supra.  

In addition, the Board recognizes that endocrinopathies are listed as a chronic condition, and as a result are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Thus, the provisions of 38 C.F.R. § 3.303(b) also apply.

A review of service treatment records show no complaints, objective findings, treatment, diagnosis, or any other manifestations of hypothyroidism.  At the Veteran's April 1967 separation examination, the examiner noted that the endocrine system was normal.

VA treatment records document a history of hypothyroidism, which the Veteran reports he was diagnosed with at some point in his 30's.  The Veteran indicates that he has been on a thyroid supplement since the time of diagnosis.  Given the Veteran's date of birth, this would place the diagnosis of his thyroid condition at some point between 1974 and 1984.  The Veteran is certainly competent to report the diagnosis of hypothyroidism as given by a medical professional and the Board has no reason to question the credibility of such history.  See Jandreau, supra.  This timeline of diagnosis is supported by a January 2009 statement from the Veteran's private physician stating that the Veteran has been under his care for hypothyroidism for more than thirty years.

After a review of the Veteran's claims file, a December 2013 VA examiner concluded that the Veteran's hypothyroidism is less likely than not related to his military service.  In reaching this conclusion, the examiner states that Agent Orange is not causatively linked to the development of hypothyroidism.  

The Board accepts the December 2013 VA examiner's opinion that the Veteran's hypothyroidism is less likely than not related to his military service, to include exposure to herbicides, as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.

To the extent, that the Veteran's lay assertions of record can be construed as evidence that he had a thyroid condition in service, or construed as direct evidence that exposure to herbicides in service caused his hypothyroidism, the Board finds these statements are not competent evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see also Buchanan, supra.  However, the etiology of hypothyroidism, or any condition of the endocrine system, is a complex medical matter beyond the expertise of a layperson.  Jandreau, supra.  In this instance, there is no indication that an individual with appropriate expertise has diagnosed the Veteran with hypothyroidism in-service or within one year of separation.  As previously noted, the evidence of record suggests that the Veteran was not diagnosed with hypothyroidism until 1974, at the earliest.  There is no indication in the record, through either medical or lay evidence, of manifestations of hypothyroidism prior to 1974.
Additionally, the medical effects of exposure to herbicides is a complex scientific matter beyond the expertise of a layperson.  Moreover, there is no indication that an individual with appropriate expertise has rendered an opinion that the Veteran's hypothyroidism was caused by exposure to herbicides.  Rather, the sole medical opinion of record concludes that herbicide exposure is not causatively linked to the development of hypothyroidism.  No other Jandreau/Buchanan exceptions apply, and the record is devoid of other evidence to show that exposure to herbicides caused the Veteran's hypertension.

The record shows a normal endocrine system at separation from service. Considering only the competent lay statements of the Veteran, there is no indication in the record that the Veteran was diagnosed with, or treated for, hypothyroidism in service or until many years after service.  Additionally, hypothyroidism was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame. 38 C.F.R. § 3.303(b).  To the extent that the Veteran has asserted a continuity since service, such contentions are far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, the medical evidence of record suggesting that the earliest diagnosis or manifestations of hypothyroidism were in 1974 undermine any assertion that he has been experiencing hypothyroidism since discharge.  The evidence suggests that the Veteran's was first diagnosed with hypothyroidism in his thirties.  The Veteran's thirtieth birthday would have been in 1974.  Thus, the earliest date of diagnosis and evidence of manifestations of the condition would have been approximately seven years after separation from service.   

While the Veteran has not specifically linked his hypothyroidism to his combat experience, the Board has considered the provisions of 38 U.S.C.A. § 1154(b).  However, as previously noted, section 1154 addresses in-service occurrences, not whether the disorder was chronic or whether there is a nexus between a remote diagnosis and in-service events.  Thus, the Veteran's separation examination documenting a normal endocrine system and the lack of evidence suggesting manifestations or a diagnosis of hypothyroidism until 1974, at the earliest, allows VA to legitimately question whether he really had a chronic disease.  38 C.F.R. § 3.303(b).  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's hypothyroidism to service.  The contemporaneous records establish that the endocrine system was normal at separation, there were no manifestations of hypothyroidism within one year of separation, and hypothyroidism was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's general assertions of continuity and reports of treatment.

The more probative evidence establishes that he did not have hypothyroidism during service or within one year of separation.  Furthermore, hypothyroidism is not a presumptive condition under the provisions of 38 C.F.R. § 3.309(e) for herbicide exposure, and there is no competent evidence of record linking the Veteran's hypothyroidism to his in-service herbicide exposure.  The evidence establishes that the remote onset of hypothyroidism is unrelated to service. 

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypothyroidism, to include as secondary to herbicide exposure is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


